  Case 20-15318       Doc 29     Filed 10/29/20 Entered 10/29/20 10:35:48          Desc Main
                                   Document     Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                                )      In Proceedings
                                                      )      Under Chapter 13
Yashica L. Spellman                                   )
                                                      )      Case No. 20-15318
Debtor(s).                                            )      Hon. Judge Donald R. Cassling

    NOTICE OF WITHDRAWAL OF OBJECTION TO CONFIRMATION OF PLAN

         NOW COMES Capital One Auto Finance, a division of Capital One, N.A., by and

through its undersigned attorney, for its Withdrawal of Objection to Confirmation of Plan, as the

creditor no longer wishes to pursue its objection to plan.

                                      /s/ Jennifer M. Rinn​___________________


                                  CERTIFICATE OF SERVICE

       I, the undersigned, certify that I personally served the above notice of withdrawal on the
below parties by Electronic Court Notification or by depositing the same, postage prepaid, in the
U.S. Mail chute on October 29, 2020.

To: Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 via electronic
notification;

David H Cutler, Cutler & Associates, Ltd., 4131 Main St., Skokie, IL 60076​ via electronic
notification;

Yashica L Spellman, 1218 S Sawyer, Chicago, IL 60623​ via US Mail.

                                                      /s/ Jennifer M. Rinn_______________
Rinn Richman Law LLC
PO Box 465
Chicago, IL 60690
Ph: 586-899-5086
jennifer@rinnrichmanlaw.com
